Citation Nr: 1014376	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-25 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss.   
 
3.  Entitlement to service connection for tinnitus.   
 
4.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as due to 
Agent Orange exposure.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran had active service from March 1953 to January 
1955 and from October 1965 to July 1984.  He also had 
additional service in the Marine Corps Reserve.  The Veteran 
received various decorations evidencing combat including the 
Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 RO rating decision 
that denied service connection for PTSD, bilateral hearing 
loss, tinnitus, and for peripheral neuropathy of the lower 
extremities, to include as due to Agent Orange exposure.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

The Veteran claims service connection for PTSD based on 
alleged stressors in Vietnam.  His service personnel records 
indicate that he received various decorations evidencing 
combat including the Combat Action Ribbon.  Therefore, his 
combat stressors are conceded.  

The Veteran's service treatment records for his first period 
of service from March 1953 to January 1955 are essentially 
unavailable and were reportedly destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC).  A January 1955 
objective separation examination report included a notation 
that the Veteran's psychiatric evaluation was normal.  His 
service treatment records for his second period of service 
from October 1965 to July 1984 do not show treatment for any 
psychiatric problems including PTSD.  

Post-service private treatment records do not specifically 
show treatment for PTSD or diagnosed psychiatric problems, 
but they do include a reference to a possible psychogenic 
disorder.  

For example, a September 2003 statement from Dr. J. King 
indicated that the Veteran was seen again in September 2003.  
Dr. King reported that, at that stage, the Veteran's problem 
appeared to be a sensory neuropathy and that they could not 
take it further.  It was noted that the Veteran was told to 
cut down on his alcohol intake.  Dr. King stated that the 
Veteran's complaint of unsteadiness might also have a 
psychogenic component, as it fluctuated considerably.  

The Veteran was afforded a psychiatric examination for the VA 
in November and December 2006.  The examiner noted that the 
Veteran's history was based entirely on his own account.  The 
examiner indicated that the only available documentation for 
the examination were two letters from a private consultant 
neurologist and clinical neurophysiologist (Dr. L Kiers), 
dated in 2006.  The Veteran's reported stressors were 
discussed in some detail.  The diagnosis was "nil".  The 
examiner stated that the Veteran confessed to being mystified 
as to the motivation behind the psychiatric assessment, as he 
did not see himself as suffering from a psychiatric disorder, 
nor did he make a claim to the VA in that respect.  The 
examiner commented that the Veteran presented as well 
balanced and successful with no evidence of psychiatric 
pathology.  

The Board observes that there is no indication that the 
examiner reviewed the Veteran's claims file.  In fact, the 
examiner specifically stated that the only documentation 
available was two statements from private consultant 
neurologist and clinical neurophysiologist (Dr. L Kiers), 
dated in 2006.  Additionally, although the examiner reported 
that the Veteran did not see himself as suffering from a 
psychiatric disorder, the Veteran has consistently claimed 
that he suffers from PTSD due to his stressors in Vietnam.  
Further, the Board notes that in his August 2008 notice of 
disagreement, the Veteran specifically expressed his concerns 
regarding the psychiatric examination for the VA that he 
received.  

As the Veteran's entire claims file, to include a possible 
reference to a psychogenic disorder, was not available at the 
time of the November and December 2006 psychiatric 
examination for the VA, and since the Veteran stressors are 
conceded as he is a combat Veteran, the Board finds that a 
new examination should be scheduled to determine whether the 
Veteran meets the diagnostic criteria for PTSD.  38 C.F.R. 
§ 3.159(c)(4).  See also Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and the other information of record).  

As to the Veteran's claims for service connection for 
bilateral hearing loss, tinnitus, and for peripheral 
neuropathy of the lower extremities, to include as due to 
Agent Orange exposure, the Board observes, as noted above, 
that the Veteran's service treatment records for his first 
period of service from March 1953 to January 1955 are 
essentially unavailable and were reportedly destroyed in the 
1973 fire at the National Personnel Records Center (NPRC).  
The January 1955 objective separation examination report 
noted that the Veteran had no ear defects and that his 
hearing was 15/15 on whispered voice testing and 15/15 on 
spoken voice testing in both ears.  There was also a notation 
that the Veteran's lower extremities were normal.  

His service treatment records for his second period of 
service from October 1965 to July 1984 do not show 
complaints, findings or diagnoses of tinnitus, peripheral 
neuropathy of the lower extremities, or for a hearing loss 
disability in either ear as defined by 38 C.F.R. § 3.385.  
Such records do show treatment for ear complaints as well as 
for lower extremity complaints such as paresthesias, 
apparently related to back problems.  For example, an August 
1972 treatment entry noted that the Veteran was seen for pain 
in the left hip since the previous night.  He reported that 
he had a history of an old injury to the low back with some 
leg paresthesias or weakness.  The impression was doubt 
synovitis, possible greater trochanteric bursitis, and 
possible capsule, or ligament, or muscle strain.  A July 1973 
treatment entry noted that the Veteran reported that his left 
and right ears felt as if they had water in them.  The 
impression was no active disease.  A March 1976 entry 
indicated that the Veteran was seen for evaluation of his 
bilateral ear canals and for possible irrigation.  The 
assessment was fresh perforation of the left tympanic 
membrane noted with fresh and old blood in the canal.  A 
March 1976 consultation report related an assessment of an 
acute perforation of the left tympanic membrane.  

An October 1981 treatment entry reported that that the 
Veteran complained of pain to his right leg that was slowly 
moving into his hip for the previous three days.  He stated 
that he had a sudden onset of pain in the right thigh that 
was non-radiating.  It was noted that the Veteran had some 
paresthesias.  The diagnosis was degenerative joint disease.  
The June 1984 objective separation examination report noted 
that the Veteran had bilateral crepitus of the lower 
extremities as well as arthritis of the knees.  There were no 
defects reported with respect to the Veteran's ears and an 
audiological evaluation showed pure tone thresholds in the 
Veteran's right ear of 5, 5, 0, 10, and 0 decibels at 500, 
1000, 2000, 3000, and 4000 Hertz.  As to the left ear, pure 
tone thresholds were 5, 5, 5, 20, and 10 decibels at the same 
frequencies.  

Post-service private treatment records show treatment for 
bilateral hearing loss (as defined by 38 C.F.R. § 3.385), 
tinnitus, and for peripheral neuropathy of the lower 
extremities.  

For example, a May 2006 report from Dr. L. Kiers noted that 
the Veteran reported that he had suffered from numbness and 
paresthesias of the feet since 1992 associated with a loss of 
balance.  He stated that in 2003, the sensory disturbance 
began to impact on his daily activities.  The Veteran 
indicated that he felt that his symptoms may be related to 
Agent Orange exposure in Vietnam.  The impression was slowly 
progressive sensory ataxic neuropathy.  

A February 2007 statement from Dr. J. King indicated that the 
Veteran had a painless, progressive sensory neuropathy with 
no obvious cause.  Dr. King commented that the Veteran 
mentioned that he was exposed to Agent Orange and raised the 
question whether he could have a toxic neuropathy.  Dr. King 
stated that, generally speaking, such neuropathies were of an 
acute onset at the time of exposure.  

A June 2007 statement from Dr. J. Waterston indicated that he 
agreed with a previous opinion that the Veteran's neuropathy 
appeared to be axonal and idiopathic in nature.  Dr. 
Waterston stated that it would be difficult to prove an 
association with Agent Orange as the Veteran's neuropathy had 
apparently progressed in the absence of continuing toxin 
exposure.  Dr. Waterston stated that he could not, however, 
exclude the possibility that Agent Orange might have been a 
factor in triggering the neuropathy.  

The Veteran was afforded a general medical examination for 
the VA in October 2007.  The examiner indicated that he had 
no access to the Veteran's claims file.  The Veteran 
complained of hearing difficulties, particularly in domestic, 
as well as social situations, gradually worsening since an 
onset in 2004.  It was noted that there was also a complaint 
of tinnitus which was bilateral, recurrent, and present since 
2004.  The Veteran indicated that he noticed numbness and 
paresthesias in the feet since 1992, associated with a 
progressive loss of balance.  As to diagnoses, the examiner 
indicated that the Veteran suffered from bilateral 
sensorineural hearing loss, worsening in the higher 
frequencies.  The examiner also remarked that the Veteran 
suffered from a progressive, bilateral, axonal sensorimotor 
peripheral neuropathy, etiology unknown.  The examiner stated 
that it was the Veteran's belief that the condition was 
caused by exposure to Agent Orange while he was in active 
service in Vietnam.  The examiner commented that in the 
absence of other demonstrable cause for his symptoms, that 
link might be entertained.  

A January 2008 statement from Dr. M. Gibney (who actually 
performed the October 2007 general medical examination for 
the VA), indicated that the Veteran was struggling with a 
progressive ataxia due to the combination of vertigo and 
sensory neuralgia, possibly as the result of Agent Orange 
exposure in Vietnam.  

The Board observes that there is no indication that Dr. 
Kiers, Dr. King, Dr. Watson, or Dr. Gibney, who also 
conducted the October 2007 VA examination, reviewed the 
Veteran's claims file in providing any of their respective 
opinions.  

The Board observes, therefore, that the Veteran has not been 
afforded a VA examination with an etiological opinion after a 
review of the entire claims folder as to his claims for 
service connection for bilateral hearing loss, tinnitus, and 
for peripheral neuropathy of the lower extremities, to 
include as due to Agent Orange exposure.  Such examinations 
should also be accomplished on remand.  38 C.F.R. 
§ 3.159(c)(4).  

Prior to the examination, any outstanding records of 
pertinent medical treatment should be obtained and added to 
the record.  

Accordingly, the case is REMANDED for the following:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ask the Veteran to identify all 
medical providers who have treated him for 
PTSD, hearing problems, tinnitus, and 
lower extremity problems since his 
separation from service.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of the related 
medical records which are not already in 
the claims folder.  

2.  Schedule the veteran for a VA 
psychiatric examination by a psychiatrist 
to determine whether he meets the 
diagnostic criteria for PTSD as a result 
of his combat stressors.  The examination 
report should include a detailed account 
of all pathology found to be present.  The 
report of the examination should include a 
rationale for all opinions expressed.  All 
studies or tests deemed necessary should 
be accomplished.  The claims folder must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination.  

3.  Schedule the Veteran for a VA 
audiological examination to determine the 
nature and etiology of his claimed 
bilateral hearing loss and tinnitus.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
conduct an audiological evaluation, 
including speech recognition testing, to 
determine whether the Veteran currently 
experiences hearing loss and tinnitus.  If 
current hearing loss and tinnitus are 
identified, the examiner should indicate 
whether it is at least as likely as not 
(50 percent or greater possibility) that 
any current hearing loss and tinnitus were 
incurred in service, or are the result of 
exposure to acoustic trauma during the 
Veteran's periods of service.  

4.  Schedule the Veteran for a VA 
examination by a physician to determine 
the nature and likely etiology of his 
claimed peripheral neuropathy of the 
lower extremities, to include as 
secondary to Agent Orange exposure.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  Based on a review 
claims file, examination of the Veteran, 
and generally accepted medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to whether it is at likely as not (50 
percent or greater probability) that the 
Veteran's peripheral neuropathy of the 
lower extremities is etiologically 
related to any aspect of the his periods 
of service - including complaints of 
paresthesias during service.  The 
examiner should specifically indicate 
whether the Veteran's peripheral 
neuropathy of the lower extremities is 
related to any possible Agent Orange 
exposure the Veteran had in Vietnam.  

5.  Thereafter, review the Veteran's 
claims for entitlement to service 
connection for PTSD, bilateral hearing 
loss, tinnitus, and for peripheral 
neuropathy of the lower extremities, to 
include as due to Agent Orange exposure.  
If the claims are denied, issue a 
supplemental statement of the case to the 
Veteran, and provide an opportunity to 
respond before the case is returned to the 
Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



